Citation Nr: 0632485	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

This case was previously before the Board and was twice 
remanded to the RO, initially in November 2004 and more 
recently in March 2006.  

Unfortunately, however, for the reasons discussed below, this 
appeal is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In June 2006, the AMC sent the veteran the most recent 
supplemental statement of the case (SSOC).  The cover letter 
indicated he had 60 days to make any comment concerning the 
additional information contained therein, and that if he did 
not respond within 60 days the AMC would return his case to 
the Board for further appellate consideration.  In July 2006, 
in response, he submitted additional medical evidence to the 
RO in Manchester, and the RO in turn forwarded this 
additional evidence to the AMC in August 2006.  This 
additional evidence includes VA treatment records dated from 
June 2005 to June 2006.  But the AMC has not provided the 
veteran an SSOC addressing this additional evidence, which 
was received within the 60-days response time indicated in 
the prior SSOC for submitting additional evidence and/or 
argument.  So another SSOC must be issued.  See 38 C.F.R. 
§ 19.31 (2006).  The veteran also did not waive his right to 
have this additional evidence initially considered by the RO 
(AMC).  See 38 C.F.R. §§ 20.800, 20.1304 (2006).

So, regrettably, this case is again REMANDED to the RO via 
the AMC for the following development and consideration:

Readjudicate the claim in light of the 
additional evidence received since the 
most recent (June 2006) SSOC.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC addressing 
this additional evidence and give them 
time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

